 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSH WISE,                                       No. 2:21-cv-0014 JAM DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    BUTTE COUNTY SUPERIOR COURT,
      et al.
15

16                       Defendants.
17

18          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21). On April 15, 2021, the

20   magistrate judge filed findings and recommendations herein which were served on plaintiff and

21   which contained notice to plaintiff that any objections to the findings and recommendations were

22   to be filed within thirty days after service of the findings and recommendations. The thirty-day

23   period has expired, and plaintiff has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                      1
 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. The findings and recommendations filed April 15, 2021 (ECF No. 3) are adopted in
 3   full;
 4             2. Plaintiff’s January 4, 2021 application to proceed in forma pauperis (ECF No. 2) is
 5   denied;
 6             3. Plaintiff’s January 4, 2021 complaint (ECF No. 2) is dismissed without prejudice; and
 7             4. This action is closed.
 8

 9
     DATED: July 7, 2021                             /s/ John A. Mendez
10                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
